  Case 5:20-cv-01229-LCB Document 1-1 Filed 08/21/20 Page 1 of 9            FILED
                                                                   2020 Aug-21 PM 12:46
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




  DEFENDANT’S EXHIBIT 1


 Copies of All Pleadings, Process,
Papers on File in the Record of the
       State Court Action
                                                         DOCUMENT 1
                                                                                                            ELECTRONICALLY FILED
                     Case 5:20-cv-01229-LCB Document 1-1 Filed 08/21/20 Page 27/16/2020
                                                                                of 9 12:17 PM
                                                                                                               47-CV-2020-901005.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                MADISON COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                            47-CV-2020-901005.00
                                                                                                     DEBRA KIZER, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             07/16/2020

                                                GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
                                         BLAIR WILLIAMS v. ATP HUNTSVILLE, LLC

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                       MONETARY AWARD REQUESTED                   NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
         TIL014                                 7/16/2020 12:17:44 PM                             /s/ WHITNEY ELISE TILLMAN
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                          DOCUMENT 2
                                                                              ELECTRONICALLY FILED
           Case 5:20-cv-01229-LCB Document 1-1 Filed 08/21/20 Page 37/16/2020
                                                                      of 9 12:17 PM
                                                                               47-CV-2020-901005.00
                                                                               CIRCUIT COURT OF
                                                                           MADISON COUNTY, ALABAMA
                                                                              DEBRA KIZER, CLERK
              IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

BLAIR WILLIAMS, who sues by                         )
and through his next of kin,                        )
AYESHA BAILEY, his mother,                          )
                                                    )
                        Plaintiff,                  )
                                                    )
Vs.                                                 )
                                                    )
ATP HUNTSVILLE, LLC.                                )       CASE NO. CV20-
d.b.a ALTITUDE TRAMPOLINE PARK,                     )
FICTITIOUS PARTIES A, B, and/or C,                  )
BEING THOSE PERSON(S) OR LEGAL                      )
ENTITIES RESPONSIBLE TO PLAINTIFF                   )
FOR THE MATTERS COMPLAINED IN                       )
PLAINTIFF’S COMPLAINT WHOSE NAMES                   )
AND TRUE IDENTITITES WILL BE ADDED                  )
BY AMENDMENT WHEN ASCERTAINED                       )
PLAINTIFF,                                          )
                                                    )
                        Defendants.                 )


                                         COMPLAINT


         COMES NOW, Plaintiff BLAIR WILLIAMS, (hereinafter referred to as Plaintiff) in the

above-styled cause and respectfully shows unto Your Honor as follows:

                                        JURISDICTION

The jurisdiction of this Court is evoked pursuant to Ala. Code 1975 §12-11-30(1).

                                             VENUE

The venue of this Court is evoked pursuant to Ala. Code 1975 §6-3-2(a)(3) and (b)(4).

                                            PARTIES

      1. Blair Williams is a minor having been born on or about February 8, 2007, and Blair
         Williams is a resident of Madison County, Alabama.

      2. Blair Williams (hereinafter referred to as Plaintiff) brings this action by and through
         Ayesha Bailey, his mother and next of kin.
                                       DOCUMENT 2
     Case 5:20-cv-01229-LCB Document 1-1 Filed 08/21/20 Page 4 of 9




3. Plaintiff avers that Defendant ATP HUNTSVILLE, LLC. (hereinafter referred to as
   Defendant ATP) is a corporation existing and organized pursuant to the laws of the State
   of Alabama.

4. Based upon information and belief, Plaintiff reasonably believes Defendant ATP owns
   and operates the business of Altitude Trampoline Park, and did at all times complained
   of, conduct business operations in Madison County, Alabama.

5. Plaintiff avers that Altitude Trampoline Park did at all times complained of, conduct
   business operations in Madison County, Alabama.

6. Based upon information and belief, Plaintiff avers that at all times mentioned herein
   agents, officers or employees of Defendant ATP were acting in the line of their duty as
   agents, officers, servants or employees of Defendant ATP.

7. The true names of agents, servants, and employees of Defendant ATP are not known to
   Plaintiff at this time.

                 COUNT ONE – NEGLIGENT ASSAULT & BATTERY

8. Plaintiff adopts by reference the allegations of paragraphs 1-7, as if re-alleged.

9. Plaintiff avers that on or about June 27, 2020, he was lawfully on the premises of the

   Altitude Trampoline Park.

10. Plaintiff avers that an employee, agent, or servant of Defendant ATP grabbed him about

   his body and lifted him off of the ground.

11. Plaintiff avers that the identity of the employee is presently unknown, but for reference

   will be called “Employee A.”

12. Plaintiff avers that as a natural and proximate result of said actions, Plaintiff was
    negligently assaulted and battered by Defendant’s employee, causing Plaintiff to suffer
    injuries and damages, to include but not limited to the following, to wit:

       a.   Wounded pride and feelings;
       b.   Suffered mental and emotional distress;
       c.   Suffered embarrassment;
       d.   Suffered physically; and
       e.   Was otherwise damaged.
                                          DOCUMENT 2
            Case 5:20-cv-01229-LCB Document 1-1 Filed 08/21/20 Page 5 of 9



      WHEREFORE, Plaintiff demands judgment against Defendant ATP in the sum of Fifty
Thousand and No/100 ($50,000.00) dollars in compensatory damages. Moreover, Plaintiff
demands costs and disbursements of this action and together with such other and further relief as
may be proper, just and equitable.

                             COUNT TWO – NEGLIGENT HIRING

   13. Plaintiff adopts be reference the allegations of paragraphs 1-11, as if re-alleged.

   14. Plaintiff avers that Defendant ATP knew and/or should have known and/or should have
       had reason to anticipate through due diligence, the dangerous, threatening and unlawful
       behavior and/or tendencies of Employee A. Nevertheless, Defendant ATP made a
       decision to hire Employee A, and Defendant ATP knew that Employee A would interact
       directly with Defendant ATP’s patrons.

   15. Defendant ATP failed to exercise reasonable care to provide for the safety and comfort of
       its patrons/guests. Considering what was known or should have been known or could
       have been known by Defendant ATP about Employee A, Defendant ATP negligently
       hired Employee A.

   16. Plaintiff avers that as a direct and proximate cause of Defendant ATP’s negligent hiring
       of Employee A, Plaintiff has suffered:

       a.    Assault and battery;
       b.    Pain and suffering;
       c.    Mental pain and anguish;
       d.    Mental and emotional distress;
       e.    Wounded pride and feelings;
       f.    Public embarrassment and humiliation; and
       g.    Plaintiff was otherwise damaged.

      WHEREFORE, Plaintiff demands judgment against Defendant ATP in the sum of Fifty
Thousand and No/100 ($50,000.00) dollars in compensatory damages. Moreover, Plaintiff
demands costs and disbursements of this action and together with such other and further relief as
may be proper, just and equitable.

                        COUNT THREE – NEGLIGENT SUPERVISION

   17. Plaintiff adopts by reference the allegations of paragraphs 1-11, as is re-alleged.

   18. Plaintiff avers that Defendant ATP knew and/or should have known and/or should have
       had reason to anticipate through due diligence, the dangerous, threatening and unlawful
       behavior and/or tendencies of Employee A.

   19. Defendant ATP failed to exercise reasonable care to provide for the safety and comfort of
       its patrons/guests. Considering what was known or should have been known or could
                                          DOCUMENT 2
            Case 5:20-cv-01229-LCB Document 1-1 Filed 08/21/20 Page 6 of 9



       have been known by Defendant ATP about Employee A, Defendant ATP negligently
       supervised and controlled the conduct and acts of Employee A.
   20. Plaintiff avers that as a direct and proximate cause of Defendant ATP’s negligent
       supervising of Employee A, Plaintiff has suffered:

       a.    Assault and battery;
       b.    Pain and suffering;
       c.    Mental pain and anguish;
       d.    Mental and emotional distress;
       e.    Wounded pride and feelings;
       f.    Public embarrassment and humiliation; and
       g.    Plaintiff was otherwise damaged.

      WHEREFORE, Plaintiff demands judgment against Defendant ATP in the sum of Fifty
Thousand and No/100 ($50,000.00) dollars in compensatory damages. Moreover, Plaintiff
demands costs and disbursements of this action and together with such other and further relief as
may be proper, just and equitable.

PLAINTIFF DEMANDS TRIAL BY A STRUCK JURY

/s/ Whitney E. Tillman                      /s/ Joe N. Lampley
 Whitney E. Tillman/TIL014                  Joe N. Lampley/LAM004
 ASB 3279-P21D                              ASB 9204-E67J
 Attorney for Plaintiff                     Attorney for Plaintiff
 1330 Washington Street                     1330 Washington Street
 Huntsville, Alabama 35801                  Huntsville, Alabama 35801
 Office: (256) 535-2226                     Office: (256) 535-2226
 Fax: (256) 535-2227                        Fax: (256) 535-2227
 Email: WTillmanLaw@gmail.com               E-mail: joe.lampley@lampleylawoffices.com
             Case 5:20-cv-01229-LCB Document 1-1 Filed 08/21/20 Page 7 of 9


                                      AlaFile E-Notice




                                                                         47-CV-2020-901005.00


To: WHITNEY ELISE TILLMAN
    wtillmanlaw@gmail.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

                            BLAIR WILLIAMS V. ATP HUNTSVILLE, LLC
                                     47-CV-2020-901005.00

                     The following complaint was FILED on 7/16/2020 12:17:39 PM




    Notice Date:    7/16/2020 12:17:39 PM




                                                                              DEBRA KIZER
                                                                     CIRCUIT COURT CLERK
                                                                 MADISON COUNTY, ALABAMA
                                                                 MADISON COUNTY, ALABAMA
                                                                    100 NORTHSIDE SQUARE
                                                                      HUNTSVILLE, AL, 35801

                                                                                  256-532-3390
             Case 5:20-cv-01229-LCB Document 1-1 Filed 08/21/20 Page 8 of 9


                                      AlaFile E-Notice




                                                                         47-CV-2020-901005.00


To: ATP HUNTSVILLE, LLC
    4142 CARMICHAEL ROAD
    MONTGOMERY, AL, 36106




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA

                            BLAIR WILLIAMS V. ATP HUNTSVILLE, LLC
                                     47-CV-2020-901005.00

                     The following complaint was FILED on 7/16/2020 12:17:39 PM




    Notice Date:    7/16/2020 12:17:39 PM




                                                                              DEBRA KIZER
                                                                     CIRCUIT COURT CLERK
                                                                 MADISON COUNTY, ALABAMA
                                                                 MADISON COUNTY, ALABAMA
                                                                    100 NORTHSIDE SQUARE
                                                                      HUNTSVILLE, AL, 35801

                                                                                  256-532-3390
                   Case 5:20-cv-01229-LCB Document 1-1 Filed 08/21/20 Page 9 of 9
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     47-CV-2020-901005.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
                                       BLAIR WILLIAMS V. ATP HUNTSVILLE, LLC
  NOTICE TO:       ATP HUNTSVILLE, LLC, 4142 CARMICHAEL ROAD, MONTGOMERY, AL 36106

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  WHITNEY ELISE TILLMAN                                                                          ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 1330 WASHINGTON ST NW, HUNTSVILLE, AL 35801                                                                      .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of BLAIR WILLIAMS
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

                07/16/2020                                   /s/ DEBRA KIZER                  By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ WHITNEY ELISE TILLMAN
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
